Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services dated May 31, 1984, *725which, after a hearing, upheld the local agency’s denial of the petitioner’s application for medical assistance.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The record contains substantial evidence to support the finding of the Administrative Law Judge that the petitioner did not intend to return to his Levittown home, and therefore, the determination must be confirmed (see, Matter of Purdy v Kreisberg, 47 NY2d 354, 358). Lazer, J. P., Bracken, Kooper and Spatt, JJ., concur.